DETAILED ACTION
Drawings
The replacement drawings were received on 4/6/22.  These drawings are accepted and overcome the previous objections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D925123 in view of Scotti (US 3105501) and D’Alberto (US 2459926)
The picture claims of D925123 disclose a hair clip (see invention title) comprising: a first paddle extending from a first tab, the first paddle having at least a central portion with a width greater than a width of the first tab; a second paddle extending from a second tab, the second paddle having at least a central portion with a width greater than a width of the second tab, the second tab and first tab being connected through a spring biased hinge (see Figs 1-2 & 7). The spring is a biasing element disposed between the first tab and the second tab, the biasing element allowing the clip to open and close by applying force to the first tab and the second tab to move the first paddle and the second paddle apart (because this is how these clips are known to function/operate. The first tab is formed by a first member that forms a first body that extends from the first tab and the first paddle is connected to the first body (see Figs 1-7); the second tab is formed by a second member that forms a second body that extends from the second tab and the second paddle is connected to the second body (see Figs 1-7). The first and second paddles taper in shape away from the first and second tabs, respectively. The first tab includes a first pair of spaced sidewalls (see Figs 1-2 & 5-7) that extend toward the second tab and the second tab includes a second pair of spaced walls that extend toward the first tab (see Figs 1-2 & 5-7) and a hinge pin extends through the first pair of spaced walls and the second pair of spaced walls (see Fig 7) thereby forming a pivot (see Fig 7). The first tab is at an angle less than 180 degrees relative to the first paddle (see Fig 5-6) and the second tab is at an angle of 180 degrees relative to the second paddle (see Figs 5-6). The first paddle and second paddle are the same symmetrical shape and the first paddle has a flat interior surface that faces a flat interior surface of the second paddle (see Figs 2-7). 
The design patent discloses the invention essentially as claimed except for disclosing what material are used to make the different clip portions. Scotti, however, teaches making each half of a hair clip of materials with two different hardnesses with the paddles (8 & 9) being made of a silica material that is a medium soft plastic and the clip portions that do not contact hair being made of a different material. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the design patent to be made of two different materials having different hardness values with the paddle portions being made of a medium-soft plastic material and the rest of the clip made of a different material. Modified design patent discloses the invention essentially as claimed except for expressly disclosing what material makes up the rest of the clip and this material being harder than the silica paddles. 
D’Alberto, however, discloses a similar two piece hinged hair clip (see Figs 1-3), and discloses that these types of clips are known to be made of molded plastic (Col 2, 30-50), which is known to be less flexible than silica gel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair clip of the modified design patent by providing the non-silica gel portions of molded plastic, which is known to be less flexible than silica gel in view of D’Alberto since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and D’Alberto discloses molded plastic to be a known material used in manufacturing this type of hair clip. See MPEP 2144.07. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotti (US 3105501) in view of D’Alberto (US 2459926).
Claims 1 and 16: Scotti discloses a hair clip (see Figs 1-3) comprising: a first member having a first tab (4) and a first body portion (1) that extends from the first tab, the first body member being connected to a first paddle (8) extending from a first tab (4), the first paddle having a width greater than a width of the first body portion (1, see Figs 1 & 3); a second member having a second tab (3) and a second body portion (2) extending from the second tab and being connected to a second paddle (9), the second paddle having a width greater than a width of the second body portion (2, see Figs 1 & 3) and the first tab and second tab are connected through a hinge (5, see Fig 1) and the hinge includes a biasing element (6) in the form of a torsion spring disposed between the first tab and the second tab (see Fig 1) so that in a rest position (see Fig 1) the first and second paddles (8 & 9) are in a closed position (see Fig 1) contacting each other (see Fig 1) and in a use position, force is applied to the first tab and the second tab (see Fig 2), which  moves the first tab and the second tab closer to one another (see Fig 2) and the first paddle and second paddle are moved further apart from one another than in the rest position (see Fig 2). The first paddle (8) has a first exterior surface (surface that contacts the clip support 7) opposite a first interior surface (surface that contacts second paddle 9, see Figs 1-2) and the first paddle has a first proximal edge (edge adjacent the hinge) opposite a first distal edge and two side edges opposite one another connecting the distal edge and the proximal edge together and positioned between the interior and exterior surfaces (see Figs 1-2). The second paddle (9) has a second exterior surface (surface that contacts the top clip support 7, see Figs 1-2) opposite a second interior surface (surface that contacts first paddle 8, see Figs 1-2), wherein the second paddle has a second proximal edge (edge adjacent the hinge) opposite a second distal edge and two side edges opposite one another and extending between and connecting the second distal edge with the second proximal edge, as well as the second interior and exterior surfaces (see Figs 1-2). The shape of the first paddle (8) has a greater surface area than the first body portion (1, Fig 1) and the shape of the second paddle has a greater surface area than the second body portion (2, Figs 1-2) which allows for holding more hair than if the clip did not include the paddle members and only included the first and second body portions (see Figs 1-2). Scotti discloses the first paddle and the second paddle both including a silica material (8 & 9; Col 1, 60-70), which is a “medium to medium-soft hardness plastic material with some ability to deform” and indicates that the rest of the clip is made of a different material (note shading in Figs 1-2). Scotti discloses the invention essentially as claimed except for disclosing what material makes up the clip and this material being more rigid than the silica gel material. 
D’Alberto, however, discloses a similar two piece hinged hair clip (see Figs 1-3), and discloses that these types of clips are made of molded plastic (Col 2, 30-50), which is known to be less flexible than silica gel. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair clip of Scotti by providing the non-silica gel portions of molded plastic, which is known to be less flexible than silica gel in view of D’Alberto since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and D’Alberto discloses molded plastic to be a known material used in manufacturing this type of hair clip. See MPEP 2144.07. 
Claims 5 and 14-15: modified Scotti discloses the invention essentially as claimed except for the first and second paddles tapering in shape away from the first tabs and forming a surfboard shape. However, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the shape of the clip and paddles of Scotti to have a tapered elliptical shape instead of a circular shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Scotti.	
Claims 6-7: modified Scotti discloses the invention of claim 1 and Scotti further discloses the first tab includes a first pair of spaced walls (see Fig 1) that extend towards the second tab (see Fig 1) and the second tab has a second pair of spaced walls that extend toward the first tab (see Fig 1). The hinge pin (5) passes through each of the first pair of spaced walls and the second pair of spaced walls so that the first paddle and the second paddle can pivot toward and away from one another (see Figs 1-2). 
Claim 8: modified Scotti discloses the invention of claim 1 and Scotti further discloses the first tab is at an angle less than 180 degrees relative to the first paddle when the clip is closed (see Fig 1). 
Claim 9: modified Scotti discloses the invention of claim 1 and Scotti further discloses the second tab is at an angle of 180 degrees relative to the second paddle when the clip is in the open position (see Fig 2). Alternatively, or additionally, modified Scotti discloses the invention essentially as claimed except for the second tab being disposed at a 180 degree angle relative to the second paddle; however, it would have been an obvious matter of design choice to modify the clip of modified Scotti to have the second tab at a 180 degree angle to the second paddle, since the applicant has not disclosed that this arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the second tab disposed at a different angle than 180 degrees relative to the second paddle. 
Claim 10: modified Scotti discloses the invention of claim 1 and Scotti further discloses the first paddle and the second paddle are the same shape (see Figs 1-2). 
Claims 11-12: modified Scotti discloses the invention of claim 1 and Scotti further discloses the first interior surface is flat (see Figs 1-2) and the second interior surface is flat (see Figs 1-2) and faces the first interior surface (see Figs 1-2). 
Claim 13: modified Scotti discloses the invention of claim 1 and Scotti further discloses the first and second paddles are symmetrical (see Figs 1-3). 
Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive.
Applicant argues that Scotti does not disclose applicant’s claims because Scotti discloses the clip including additional cup-shaped members attached to the body portions; however, this argument is not persuasive because applicant’s claims recite “comprising” and not “consisting of”, so the cited prior art is allowed to teach additional elements not required by applicant’s claims, in the instant case, the cup members. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the paddles having surfaces that form an edge to be thinner than the tablet”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that Scotti failed to disclose individually, or suggest in combination, “resulting in lower localized stress concentrations and holding larger tufts of hair than the first body portion and the second body portion without the first paddle and the second paddle”, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772